Citation Nr: 1439241	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a service-connected left knee disability, which was rated as 10 percent disabling prior May 25, 2007, as 20 percent disabling from May 25, 2007 to November 16, 2007, as 100 percent disabling from November 16, 2007 to January 1, 2009, as 30 percent disabling from January 1, 2009 to March 11, 2014, and as 60 percent disabling since March 11, 2014.  

2.  Entitlement to an increased rating for a service-connected right knee disability, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for a right lower extremity neuropathy disorder, to include as secondary to the service-connected bilateral knee disability.  
 
4.  Entitlement to service connection for a left lower extremity neuropathy disorder, to include as secondary to the service-connected bilateral knee disability.  

5.  Entitlement to service connection for a right lower extremity radiculopathy disorder, to include as secondary to the service-connected bilateral knee disability.  

6.  Entitlement to service connection for a left lower extremity radiculopathy disorder, to include as secondary to the service-connected bilateral knee disability.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

8.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance/Housebound.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In January 2014, the Board remanded this matter for additional medical inquiry.        

The record in this matter, which consists of electronic claims files, has been reviewed.  New evidence has not been added to the record since the June 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The Board notes that certain information of record indicates that the Veteran is currently represented by the Puerto Rico Public Advocate for Veterans Affairs.  However, in express statements of record dated in April 2011, March 2012, and  May 2013, the Veteran clearly revoked authorization for that representation.    

The claim for a higher rating for a right knee disorder, along with the claims for a TDIU and SMC, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 25, 2007, the Veteran's left knee disability was not manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.  

2.  Between May 25, 2007 and November 16, 2007, the Veteran's left knee disability was not manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.  

3.  On November 16, 2007, the Veteran underwent surgical prosthetic replacement of his left knee joint, for which he was rated as 100 percent disabled until January 1, 2009.  

4.  Between January 1, 2009 and March 11, 2014, the Veteran experienced chronic residuals related to left knee replacement surgery such as severe painful motion, but his left knee disability was not manifested by:: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.  
 
5.  Since March 11, 2014, the Veteran has not undergone additional knee replacement surgery, and his left knee disability has not been manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.  

6.  A chronic neurological disorder, to include neuropathy and radiculopathy, in the right lower extremity was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and is unrelated to a service-connected knee disorder.    

7.  A chronic neurological disorder, to include neuropathy and radiculopathy, in the left lower extremity was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and is unrelated to a service-connected knee disorder.    


CONCLUSIONS OF LAW

1.  Prior to May 25, 2007, the criteria for a rating in excess of 10 percent, for the Veteran's service-connected left knee disability, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2013).

2.  From May 25, 2007 to November 16, 2007, the criteria for a rating in excess of 20 percent, for the Veteran's service-connected left knee disability, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2013).

3.  From January 1, 2009 to March 11, 2014, the criteria for a 60 percent rating, but no higher, for the Veteran's service-connected left knee disability, had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2013).

4.  From March 11, 2014, the criteria for a rating in excess of 60 percent, for the Veteran's service-connected left knee disability, had not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2013).

5.  The criteria for service connection for a neurological disorder, to include neuropathy and radiculopathy, in the right lower extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

6.  The criteria for service connection for a neurological disorder, to include neuropathy and radiculopathy, in the left lower extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decisions on appeal by way of letters sent to the Veteran in June 2007, April 2011, and August 2012.  The letters informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements for service connection, for disability ratings, and for effective dates set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA has attempted to obtain records from the Social Security Administration (SSA).  The SSA notified VA that records pertaining to the Veteran had been destroyed.  VA afforded the Veteran physical examinations, and afforded him the opportunity to give testimony before the Board.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

The Claim for Increased Rating

The Veteran seeks higher disability ratings for his left knee disorder, which has been service connected since December 1967.  On May 25, 2007, the Veteran filed a claim for increased rating.  In multiple rating decisions during the appeal period, higher ratings have been granted.  In the August 2007 rating decision on appeal, the RO granted a 20 percent rating effective the date of the Veteran's claim on May 25, 2007.  In subsequent rating decisions, higher ratings were granted as follows: 100 percent from November 16, 2007, 30 percent from January 1, 2009, and 60 percent from March 11, 2014.  The Board will presume that the Veteran continues to maintain entitlement to higher ratings during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this decision, the Board will consider whether higher ratings have been warranted from May 25, 2006 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2013).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings between 30 and 60 percent.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability and authorizes a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint and authorizes a sole rating of 20 percent.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage and authorizes a sole rating of 10 percent.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Under DC 5260, a compensable rating is warranted for flexion limited to 45 degrees, while DC 5261 authorizes a compensable rating for extension limited to 10 degrees.  Diagnostic Code 5262 addresses impairment of the tibia and fibula and authorizes ratings of 10 to 40 percent for malunion and nonunion disorders.  Diagnostic Code 5263 authorizes a 10 percent rating for genu recurvatum.  Finally, knee prosthetic replacements are addressed under DC 5055 which authorizes ratings of 100 percent, 60 percent, and 30 percent.   

The Board also notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The relevant medical evidence of record consists of VA and private treatment records, and VA compensation examination reports.  Based on this evidence, an increased rating is not warranted prior to January 1, 2009, but a rating of 60 percent is warranted thereafter.  The Board will separately address the rating stages during the appeal period.

	10 percent from May 25, 2006 to May 25, 2007

During this period, the Veteran was in receipt of the 10 percent rating assigned in the 1968 rating decision which granted his original claim to service connection.  The Board has reviewed the record seeking evidence which would support a higher rating during this period.  However, the only medical evidence dated during this period, found in June and August 2006 VA treatment records, would not support a rating in excess of 10 percent.  These records note the Veteran's left knee pain due to left knee arthritis.  But the records do not contain range of motion measurements.  Moreover, the June 2006 record notes the Veteran's left knee to be without instability.  As the criteria for a compensable rating are not approximated between May 25, 2006 and May 25, 2007, a higher rating under DCs 5256 to 5263 is unwarranted in the year prior to the date of receipt of the claim for increased rating.  

	20 percent from May 25, 2007 to November 16, 2007

The primary medical evidence dated during this period is found in a June 2007 VA compensation examination report.  The examiner noted the Veteran's complaints of pain and limitation.  The examiner found no ankylosis, subluxation, effusion, swelling, or dislocation, and noted pain-free 120 degrees flexion and 0 degrees extension.  The examiner noted negative anterior-posterior drawer test, negative Lachman's test, and negative valgus and varus stress testing.  But the examiner noted tenderness to palpation, and painful McMurray's test.  The examiner diagnosed the Veteran with moderate degenerative joint disease (the Board notes a June 2007 VA treatment records which notes moderate to severe degenerative joint disease).  

Based on this evidence a rating in excess of 20 percent was unwarranted during this period.  There is no evidence of record of ankylosis, severe subluxation or  instability, flexion limited to 15 degrees or extension limited to 20 degrees, or malunion of the tibia or fibula.  38 C.F.R. § 4.71a, DCs 5256-63.  

	30 percent from January 1, 2009 to March 11, 2014

The Veteran underwent knee replacement surgery in November 2007.  From November 16, 2007 until January 1, 2009, VA rated his left knee disability as 100 percent disabled under DC 5055.  A 30 percent rating was assigned effective January 1, 2009.  The 30 percent rating was then increased to 60 percent effective March 11, 2014.  

To warrant a rating in excess of 30 percent, the evidence must show ankylosis (DC 5263), extension limited to 30 degrees or more (DC 5261), nonunion of the tibia and fibula (DC 5262), or chronic residuals of the replacement surgery consisting of severe painful motion or severe weakness in the lower left extremity (DC 5055).     

The evidence of record dated during this period consists of VA treatment records and two VA compensation examination reports.  Based on this evidence, a 60 percent rating should have been assigned effective January 1, 2009.  The evidence shows that, although the Veteran has not had ankylosis, extension limited to 30 degrees, or nonunion of the tibia and fibula, he has nevertheless experienced severe painful motion in his left leg.  That fact approximates the criteria for a 60 percent rating under DC 5055.  

The VA treatment records dated from January 2009 reflect the Veteran's complaints of burning pain, and that his knee replacement was inadequate for his body weight.  The evidence dated during this period also includes an April 2010 VA compensation examination report, which mainly focuses on the Veteran's right knee, and a claimed back disorder.  Nevertheless, this examiner did note certain findings for the left knee, such as 90 degrees flexion and 0 degrees extension.  The examiner noted pain on motion but did not specify at which degree.  The examiner noted that the Veteran did not have ankylosis in the left knee, moreover.      

October 2010 and July 2011 VA compensation examinations specifically addressed the left knee and indicated severe pain.  The reports noted the Veteran's complaints of pain and limitation.  The reports noted no subluxation, dislocation, instability, locking episodes, clicking, snapping, meniscus abnormality, or grinding.  The reports noted March 2010 x-ray evidence showing knee replacement with no loosening.  The October 2010 examiner noted 90 degrees flexion and 0 degrees extension.  But the examiner noted pain on motion without noting the degree at which pain limited the motion.  Further, the reports noted post-surgical soft tissue abnormalities in the knee as well as patellar dysfunction.  Most importantly, the reports noted swelling, tenderness, repeated effusions, and severe, constant, painful, flare ups.  Each report notes the Veteran's complaint of a burning pain radiating into his thigh from his left knee with an onset nine months following the November 2007 surgery.  

In light of this evidence, the Board cannot conclude that a preponderance of the evidence demonstrates that after January 1, 2009 the Veteran did not experience severe painful residuals following his knee replacement surgery.  As such, a 60 percent rating has been warranted since then under DC 5055.  See Gilbert, supra.  

	60 percent from March 11, 2014

The remaining issue is whether the only rating in excess of 60 percent - the 100 percent rating authorized under DC 5055 - has been warranted since January 1, 2009.  In short, it has not been warranted.  The 100 percent rating under DC 5055 is authorized for the year following knee replacement surgery.  The only knee replacement surgery the Veteran underwent occurred in November 2007.  Of course, as noted earlier, he received the 100 percent rating the following year and beyond until January 1, 2009.  Hence, the 100 percent rating has not been warranted since January 1, 2009.  

The Board has considered whether a compensable rating under another DC (5256 to 5263) would be warranted here from January 2009.  However, the evidence would not support such - there is no evidence during this period of ankylosis, recurrent subluxation, instability, dislocated cartilage, surgical removal of cartilage, tibia/fibula problems, genu recurvatum, or compensable limitation of flexion or extension.  Based on findings of "effusion" in the October 2010 and July 2011 VA reports, the Board considered whether another rating would be warranted under DC 5258, which compensates dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  However, the record does not document "dislocated cartilage" in the left knee.  Further, even if it did, to grant a separate 20 percent rating here would constitute impermissible pyramiding under the Code.  38 C.F.R. § 4.14 (2013).  

In rating knee disorders, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For example, separate ratings would be warranted in this matter for the residuals of the replacement under DC 5055, and for instability under DC 5257 (if the evidence indicated instability which it does not do).  Each code addresses separate function impairment.  However, separately evaluating effusion, on the one hand, and, on the other hand, evaluating the pain and limitation related to the arthritic knee and its replacement, would be pyramiding.  To separately rate the Veteran under DC 5258 and DC 5003/5055 would be to evaluate separately the same functional impairment, or the same manifestation of a disability - i.e., the Veteran's discomfort and consequent limitation of motion.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  This would result in a clear violation of the prohibition on pyramiding.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (separate ratings warranted for arthritis in the foot and arthritis in the back).  The Veteran's left knee disability has been characterized since January 1, 2009 by residuals of severe arthritis for which he received a knee replacement, which has caused severe residuals.  A sole 60 percent rating is appropriate for this symptomatology.  

In sum, a 10 percent rating was warranted from May 25, 2006 to May 25, 2007.  From May 25, 2007 until November 16, 2007, a 20 percent rating was warranted.  To this extent, the Board finds a higher rating unwarranted.  However, from January 1, 2009, the Board finds that a 60 percent rating has been warranted.  No additional increase in rating is warranted.  

	Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's knee disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Further, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating - or one of the multiple separate ratings - for the knee disorders addressed in the Code.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the staged ratings noted above for the left knee disorder: 10 percent for a left middle finger disorder, and 10 percent for a right knee disorder.  The Veteran has at no point during the current appeal indicated that his service-connected left knee disorder results in further disability when looked at in combination with these other service-connected disabilities.  

Therefore, the Board finds that the schedular criteria adequately describe the Veteran's left knee disability which, prior to May 25, 2007, and between May 25, 2007 and November 16, 2007, caused noncompensable painful motion, which, between November 16, 2007 and January 1, 2009 involved recovery from joint replacement surgery, and which, since January 1, 2009, has caused chronic and severe painful motion due to the replacement surgery.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2013).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Claims for Service Connection

The Veteran claims service connection for neurological disorders in his lower extremities which he maintains are secondary to his service-connected knee disorders.  The evidence of record establishes that the Veteran currently has peripheral neuropathy and sciatica in his lower extremities.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection apply in this matter as "organic diseases of the nervous system" is listed under 38 C.F.R. § 3.309(a).     

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Private and VA medical evidence of record establishes that the Veteran has in his lower extremities peripheral neuropathy and sciatica (or radicular pain).  These disorders were confirmed most recently in the March 2014 VA compensation examination conducted pursuant to the Board's January 2014 remand.  In that remand, the Board requested medical inquiry into whether these disorders related either to service, or to the service-connected knee disorders (as the Veteran has maintained).  

With regard to whether the Veteran incurred neurological disorders in his lower extremities during service, or manifested such a disorder within one year of his 1955 discharge from service, the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.309(a).  The Veteran's STRs do not note any disorder of the neurological system.  Rather, the February 1955 separation report of medical examination is negative for neurological problems, finding him to be normal in that regard.  A March 1960 report of medical examination, likely conducted pursuant to a period of reserve service nearly five years following discharge from active service, is also negative for neurological problems, finding him to be normal.  Medical evidence dated in the years following service is similarly negative for a neurological disorder.  VA examination reports dated in January 1968 and February 1973 are negative, as is VA and private medical evidence dated from the 1980s until the 2000s.  Indeed, the earliest medical evidence of record of diagnosis of a lower extremity neurological disorder is found in the late 2000s, over 50 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Lastly, the only medical professional who commented on the issue of direct service connection - the March 2014 VA examiner - found service unrelated to current neurological problems.  The examiner noted a review of the claims file, an interview of the Veteran, and an examination of the Veteran's knees.  And the examiner entered a clear medical opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Based on this evidence, a direct service connection finding under 38 C.F.R. § 3.303, or a presumptive service connection finding under 38 C.F.R. § 3.309(a), is unwarranted.  

Similarly, the evidence of record preponderates against a claim that neurological problems developed due to service-connected knee disorders.  38 C.F.R. § 3.310.  As noted in the January 2014 remand, no medical professional had addressed directly this particular theory of service connection.  In response to the remand, the March 2014 VA examiner addressed this theory of entitlement as well.  After noting the Veteran's lower extremity peripheral neuropathy and sciatica, the examiner indicated clearly that the neurological problems in the legs were not caused by, or aggravated by, the knee disorders.  In support, the examiner noted that the Veteran's neuropathies were due to nonservice-connected diabetes mellitus type 2.  The Board further notes that the Veteran is not service connected for a lower spine disorder that may relate to the sciatica, or radicular pain, into his legs.  See Bloom, supra.  

The Board notes a February 2011 letter of record from a private physician who stated that misalignment from the knee disorders caused back problems, which then caused disc problems, which then caused neurological symptoms.  The Board finds this opinion to be of little to no probative value.  As indicated earlier, the Veteran is not service-connected for a lower spine or disc problem, so awarding service connection for symptoms caused by such a disorder would not be warranted.  Secondly, as noted in the Board's January 2014 decision denying service connection for a lower back disorder, this letter does not constitute credible evidence.  Simply put, the examiner appears to have based her opinion on a medical history provided by the Veteran.  Indeed, there is no indication in the letter that the physician examined the Veteran, or reviewed the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).    

In assessing the Veteran's claim to service connection, the Board has reviewed his lay statements.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As symptoms such as leg pain and numbness are observable in nature, the Veteran would be competent to attest to the existence of such observable symptoms.  However, he is not competent to attest to the cause of his symptoms, or the etiology of the causative disorder.  A lower extremity neurological disorder is a pathology that is beyond his capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion diagnosing himself with the neurological disorder, or linking it to another disorder.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the Veteran's neurological problems are unrelated to service and to his knee problems.  38 U.S.C.A. § 5107(b).

As the preponderance of the evidence is against the Veteran's claims for service connection for lower extremity neurological disorders, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

	(CONTINUED ON NEXT PAGE)








ORDER

Prior to May 25, 2007, entitlement to a rating in excess of 10 percent, for the Veteran's left knee disability, is denied.  

Between May 25, 2007 and November 16, 2007, entitlement to a rating in excess of 20 percent, for the Veteran's left knee disability, is denied.  

Between January 1, 2009 and March 11, 2014, entitlement to a 60 percent rating, for the Veteran's left knee disability, is granted, subject to laws and regulations governing the payment of monetary awards.  
 
From March 11, 2014, entitlement to a rating in excess of 60 percent, for the Veteran's left knee disability, is denied.  

Entitlement to service connection for a neurological disorder, to include neuropathy and radiculopathy, in the right lower extremity is denied.  

Entitlement to service connection for a neurological disorder, to include neuropathy and radiculopathy, in the left lower extremity is denied.  


REMAND

A remand is warranted for additional medical inquiry into the claim for increased rating for the service-connected right knee disorder.  In the March 2014 VA compensation examination report of record, the examiner indicated 120 degrees flexion and 0 degrees extension.  But the examiner also indicated that the Veteran experienced painful motion at 5 degrees flexion.  This would be a dramatic finding indicating severe disability which appears to be inconsistent with the remaining findings in the report, and other medical evidence of record.  As the Board must determine the functional impact that pain has on the Veteran's right knee disability, a remand is warranted for either confirmation or clarification of this particular finding.  See Deluca, supra.  

The claims for a TDIU and SMC are inextricably intertwined with increased rating claim for a knee disorder, and should not be decided until that issue has been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Finally, VA treatment records currently outstanding should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the claims file any outstanding VA treatment records.    

2.  The claims file should be returned to the March 2014 VA examiner who examined the Veteran's knees.  The examiner should again review the record, and should provide an addendum report to the March 2014 report, detailing the Veteran's range of motion measurements to include the degree at which he experiences pain on flexion and extension, and any additional impact caused by motion such as weakness, excess fatigability, incoordination, or swelling. If, but only if, additional examination is warranted in order to provide such information, an examination of the Veteran should be scheduled.  If that examiner is unavailable or unable to respond to the questions posed, the Veteran should be scheduled for an additional examination by a suitable medical professional, who shall also review the claims folder and provided the requested information.  

3.  After completing the development noted above, readjudicate the issues on appeal to include the claims for a TDIU and for SMC.  If any benefit sought on appeal remains denied, issue a SSOC to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


